Citation Nr: 1302142	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  08-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a neurocognitive or neuropsychiatric disability, to include headaches and dizziness.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran, Ms. F.M., and Ms. E.L.
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the Veteran's claims.

In December 2008, the Veteran presented sworn testimony during a personal hearing at the VA central office in Washington D.C., which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Veterans Law Judge before whom the Veteran appeared at the December 2008 hearing has since retired.  The Veteran is therefore entitled to another Board hearing.  See 38 U.S.C.A. §§ 7102(b), 7110 (West 2002).  However, the Veteran, through his representative, has waived entitlement to an additional Board hearing.  Accordingly, the Board will proceed with its decision as to the pending claims.

The Veteran's original claim additionally sought service connection for post-traumatic stress syndrome (PTSD).  Following the Board's March 2010 Remand, in October 2010, the RO granted service connection for PTSD, evaluated as 50 percent disabling effective July 14, 2006.  The Veteran expressed disagreement with this decision in December 2010, and a subsequent rating decision increased the rating of the Veteran's PTSD to 70 percent effective August 17, 2010.  In February 2012, the Veteran's representative submitted a statement withdrawing the Veteran's appeal of this issue, and this matter is not before the Board at this time.

The issue of entitlement to service connection for a neurocognitive or neuropsychiatric disability, to include headaches and dizziness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in this appeal, the Veteran submitted a request to withdraw the appeals of his claims for service connection for a bilateral hearing loss disability, tinnitus, and a bilateral eye disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the claims for service connection for a bilateral hearing loss disability, tinnitus, and a bilateral eye disability.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran has withdrawn his claims for service connection for a bilateral hearing loss disability, tinnitus, and a bilateral eye disability; any error related to the VCAA regarding these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Issues Withdrawn on Appeal

In February 2012, the Veteran's representative stated that the Veteran wished to withdraw the appeal of his claims for service connection for a bilateral hearing loss disability, tinnitus, and a bilateral eye disability.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2012); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (holding that when a claim is withdrawn by a veteran, it ceases to exist, is no longer pending, and is not viable).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  See id.  When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

In the instant case, the request for a withdrawal is in writing, and it includes the Veteran's name and claim number.  As of the date of the letter, the Board had not yet issued a final decision on the Veteran's claims.  Therefore, the Veteran's withdrawal of these claims is valid.  Accordingly, further action by the Board regarding the claims for service connection for a bilateral hearing loss disability, tinnitus, and a bilateral eye disability is not appropriate, and the appeal of these withdrawn claims must be dismissed.


ORDER

The appeal of the claim for service connection for a bilateral hearing loss disability is dismissed.

The appeal of the claim for service connection for tinnitus is dismissed.

The appeal of the claim for service connection for a bilateral eye disability is dismissed.


REMAND

Unfortunately, an additional remand of the Veteran's claim for service connection for a neurocognitive or neuropsychiatric disability, to include headaches and dizziness, is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision.  

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, pursuant to the Board's March 2010 Remand, in December 2011, a VA clinician rendered a neurological opinion following a review of the Veteran's claims file.  The examiner opined that it was less likely than not that the Veteran's headaches and dizziness were related to the Veteran's military service.  The examiner did not offer an opinion, however, regarding the possibility of a secondary relationship between the Veteran's headaches and dizziness and his service-connected PTSD.  Therefore, on remand, an additional opinion should be solicited discussing the possibility of a relationship between the Veteran's headaches and dizziness and his service-connected PTSD, to include the possibility that his service-connected condition aggravates his headaches and dizziness.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  The RO should forward the Veteran's claims file to the VA physician who rendered the December 2011 opinion, Dr. E.E.B.  Dr. E.E.B. should be requested to provide an answer to the following questions:

a)  Is it at least as likely as not (that is, a 50 percent likelihood or greater) that the Veteran's current neurocognitive or neuropsychiatric disability, to include headaches and dizziness, was caused by the Veteran's service-connected PTSD?

b)  Is it at least as likely as not that the Veteran's current neurocognitive or neuropsychiatric disability, to include headaches and dizziness, was aggravated (that is, permanently worsened) by the Veteran's service-connected PTSD? 

c)  If it is determined that the Veteran's neurocognitive or neuropsychiatric disability, to include headaches and dizziness, was not caused, but was aggravated by, his service-connected PTSD, the examiner should identify the baseline level of severity of such condition before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the neurocognitive or neuropsychiatric disability, to include headaches and dizziness, is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.

The physician must again review the Veteran's claims file before rendering these opinions.  A detailed rationale for all opinions expressed should be provided. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









Continued on next page.
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


